DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claims 1-6, 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohgaru et al (US Publication No.: US 2009/0027599 A1, “Ohgaru”).
Regarding Claim 1, Ohgaru discloses a polarizing plate (Figure 1(B), comprising a first protective film (Figure 1(B), first protective film 1a), and a second protective film, sequentially (Figure 1(B), second protective film 1b),
Wherein at least one of the first protective film and the second protective film is a protective film for preventing color distortion, in which an angle of the protective film formed by a slow axis of the protective film with respect to a TD (transverse direction) axis of the protective film is within a range of 0 to 4.5 degrees (Paragraph 0023; Paragraph 0047 discloses that a slow axis of the protective film has a 5 degree (or less) variation with the transverse direction, which would result in preventing of color distortion, and overlaps with a claimed range of 0 to 4.5 degrees),
Wherein the slow axis means an axis with the highest refractive index on a surface of the protective film (Paragraph 0039 defines a slow axis as a maximum refractive index within the surface of the film).

Regarding Claim 2, Ohgaru discloses the polarizing plate according to claim 1, wherein the protective film for preventing color distortion has an angle formed by the slow axis with respect to the TD axis in a range of 0 to 3 degrees (Paragraph 0023; Paragraph 0047 discloses that a slow axis of the 

Regarding Claim 3, Ohgaru discloses the polarizing plate according to claim 1, wherein the protective film for preventing color distortion has an angle formed by the slow axis with respect to the TD axis in a range of 0 to 4.5 degrees in the clockwise direction or 0 to 4.5 degrees in the counterclockwise direction (Paragraph 0023; Paragraph 0047 discloses that a slow axis of the protective film has a 5 degree (or less) variation with the transverse direction, which would overlap with the claimed range).

Regarding Claim 4, Ohgaru discloses the polarizing plate according to claim 1, wherein the protective film for preventing color distortion is a polyester film (Paragraph 0350).

Regarding Claim 5, Ohgaru discloses the polarizing plate according to claim 4, wherein the polyester film comprises a polyethylene terephthalate film (Paragraph 0350). 

Regarding Claim 6, Ohgaru discloses the polarizing plate according to claim 1, wherein the protective film for preventing color distortion has an in-plane retardation value (Rin) for light having a wavelength of 550nm calculated from the following Equation 1 in a range of 10nm to 1000nm: [Equation 1] Rin = (nx-ny) * d,  wherein nx and ny are refractive indexes of the protective film for preventing color distortion in the x-axis and y-axis directions for light having a wavelength of 550nm, respectively, and d is the thickness of the protective film for preventing color distortion (Paragraph 0023 discloses an in-plane retardation value of 20nm to 200nm, which overlaps with the claimed range; Paragraph 0044). 

Regarding Claim 8, Ohgaru discloses a display device (Figures 1-2) comprising:
A display panel (Figure 2, display panel 10/12/13);
A first polarizing plate which is disposed on a viewing side of the display panel and comprises a first protective film, a first polarizer, and a second protective film sequentially (Figure 2, first polarizing 
A second polarizing plate which is disposed on an opposite side of the viewing side of the display panel and comprises a third protective film, a second polarizer, and a fourth protective film sequentially (Figure 2, second polarizing plate 17; Figure 1(B), second protective film 1a, second polarizer 2, second protective film 1b, where Paragraphs 0520-0522 disclose that the embodiment of Figure 1(B) is applied to polarizers 6 and 17),
Wherein at least one of the first to fourth protective films is a protective film for preventing color distortion having an angle formed by a slow axis of the protective film with respect to a TD (transverse direction) of the protective film in a range of 0 to 4.5 degrees, wherein the slow axis means an axis with the highest refractive index on a surface of the protective film (Paragraph 0023; Paragraph 0047 discloses that a slow axis of the protective film has a 5 degree (or less) variation with the transverse direction, which would result in preventing of color distortion, which overlaps with the claimed range; Paragraph 0039 discloses the definition of a slow axis as the highest (maximum) refractive index; Paragraphs 0520-0522 disclose that all protective films correspond to the embodiment of Figure 1(B) and disclosure of Paragraph 0023).

Regarding Claim 9, Ohgaru discloses the display device according to claim 8, wherein at least two of the first to fourth protective films are the protective films for preventing color distortion (Paragraph 0023 discloses that a slow axis of the protective film has a 5 degree variation with the transverse direction, which would result in preventing of color distortion; Paragraphs 0520-0522 disclose that all protective films correspond to the embodiment of Figure 1(B) and disclosure of Paragraph 0023).

Regarding Claim 10, Ohgaru discloses the display device according to claim 9, wherein in the at least two protective films for preventing color distortion, the angle formed by the slow axes of the respective protective films with respect to the TD axes are each independently in a range of 0 to 4.5 degrees in the clockwise direction or 0 to 4.5 degrees in the counterclockwise direction (Paragraph 0023; Paragraph 0047 discloses that a slow axis of the protective film has a 5 degree (or less) variation with the transverse direction, which overlaps with the claimed range, and which would result in preventing of color distortion; Paragraphs 0520-0522 disclose that all protective films correspond to the embodiment of Figure 1(B) and disclosure of Paragraph 0023).

Regarding Claim 11, Ohgaru discloses the display device according to claim 9, wherein in the at least two protective films for color-distortion prevention, the difference in absolute values of the angles formed by the slow axes of the respective protective films with respected to the TD axes is 3.5 degrees or less (Paragraph 0023; Paragraph 0047 discloses that a slow axis of the protective film has a 5 degree (or less) variation with the transverse direction, which overlaps with the claimed range, and which would result in preventing of color distortion; Paragraphs 0520-0522 disclose that all protective films correspond to the embodiment of Figure 1(B) and disclosure of Paragraph 0023).

Regarding Claim 12, Ohgaru discloses the display device according to claim 9, wherein in the at least two protective films for preventing color distortion, the TD axes of the respective protective films are orthogonal to each other (Figures 1-2, the at least two protective films 1a of each polarizer 6 and 17 would be orthogonal to one another, since Paragraph 0366 discloses that the TD axis/slow axis of the protective film is parallel to the absorption axis of the polarizer, where the absorption axes of the polarizers 6 and 17 are orthogonal to one another). 

Regarding Claim 13, Ohgaru discloses the display device according to claim 8, wherein one of the first protective film and the second protective film and one of the third protective film and the fourth protective film are each the protective film for preventing color distortion (Paragraph 0347 discloses that at least one protective film of each of the polarizers is the protective film for preventing color distortion; Figures 1-2). 

Regarding Claim 14, Ohgaru discloses the display device according to claim 8, wherein the first protective film and the fourth protective film are each the protective film for preventing color distortion (Paragraph 0306-0307; Paragraph 0200; where using a protective film with a 0 degree angle would cause a decrease in color distortion, and each protective film in this case would have a 0 degree angle).

Regarding Claim 15, Ohgaru discloses the display device according to claim 8, wherein the display panel comprises a liquid crystal panel (Figure 2, liquid crystal 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ohgaru in view of Nanjo et al (US Publication No.: US 2015/0085217 A1, “Nanjo”).
Regarding Claim 7, Ohgaru discloses the polarizing plate according to claim 1.
Ohgaru fails to disclose that an angle formed by the TD axis of the protective film for preventing color distortion and a light absorption axis of the polarizer is within a range of 80.5 to 99.5 degrees.
However, Nanjo discloses a similar polarizing plate an angle formed by the TD axis of the protective film for preventing color distortion and a light absorption axis of the polarizer is within a range of 80.5 to 99.5 degrees (Nanjo, Paragraph 0232).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the relationship between the polarizer and the protective film as disclosed by Ohgaru to be orthogonal to one another as disclosed by Nanjo. One would have been motivated to do so for the purpose of preventing rainbow spots and color shift (Nanjo, Paragraph 0006; Paragraph 0236). 

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohgaru in view of Yu et al (US Publication No.: US 2012/0113356 A1 of record, “Yu”).
Regarding Claim 16, Ohgaru discloses the polarizing plate according to claim 1. 
Ohgaru fails to disclose that the protective film for preventing color distortion has an in-plane retardation value (Rin) for light having a wavelength of 550nm calculated from the following Equation 1 in a range of 500nm to 1000nm: [Equation 1] Rin = (nx-ny) * d,  wherein nx and ny are refractive indexes of the protective film for preventing color distortion in the x-axis and y-axis directions for light having a wavelength of 550nm, respectively, and d is the thickness of the protective film for preventing color distortion.
However, Yu discloses a similar polarizing plate where the protective film for preventing color distortion has an in-plane retardation value (Rin) for light having a wavelength of 550nm calculated from the following Equation 1 in a range of 500nm to 1000nm: [Equation 1] Rin = (nx-ny) * d,  wherein nx and ny are refractive indexes of the protective film for preventing color distortion in the x-axis and y-axis directions for light having a wavelength of 550nm, respectively, and d is the thickness of the protective film for preventing color distortion (Yu, Paragraph 0041 discloses a protective film with an in-plane retardation value of 500nm to about 3000nm, which falls within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the protective film as disclosed by Ohgaru to have a particular in-plane retardation as disclosed by Yu. One would have been motivated to do so for the purpose of preventing deterioration of the polarizer by UV rays while avoiding a reduction in light transmittance (Yu, Paragraphs 0041-0048). 

Regarding Claim 17, Ohgaru discloses the polarizing plate according to claim 1. 
Ohgaru fails to disclose that the protective film for preventing color distortion has an in-plane retardation value (Rin) for light having a wavelength of 550nm calculated from the following Equation 1 in a range of 700nm to 1000nm: [Equation 1] Rin = (nx-ny) * d,  wherein nx and ny are refractive indexes of the protective film for preventing color distortion in the x-axis and y-axis directions for light having a wavelength of 550nm, respectively, and d is the thickness of the protective film for preventing color distortion.
However, Yu discloses a similar polarizing plate where the protective film for preventing color distortion has an in-plane retardation value (Rin) for light having a wavelength of 550nm calculated from the following Equation 1 in a range of 700nm to 1000nm: [Equation 1] Rin = (nx-ny) * d,  wherein nx and ny are refractive indexes of the protective film for preventing color distortion in the x-axis and y-axis directions for light having a wavelength of 550nm, respectively, and d is the thickness of the protective film for preventing color distortion (Yu, Paragraph 0041 discloses a protective film with an in-plane retardation value of 500nm to about 3000nm, which falls within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the protective film as disclosed by Ohgaru to have a particular in-plane retardation as disclosed by Yu. One would have been motivated to do so for the purpose of preventing deterioration of the polarizer by UV rays while avoiding a reduction in light transmittance (Yu, Paragraphs 0041-0048). 

Regarding Claim 18, Ohgaru discloses the display device of claim 8.
Ohgaru fails to disclose that the protective film for preventing color distortion has an in-plane retardation value (Rin) for light having a wavelength of 550nm of 500nm to 1000nm.
However, Yu discloses a similar display where the protective film for preventing color distortion has an in-plane retardation value (Rin) for light having a wavelength of 550nm of 500nm to 1000nm (Yu, Paragraph 0041 discloses a protective film with an in-plane retardation value of 500nm to about 3000nm, which falls within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the protective film as disclosed by Ohgaru to have a particular in-plane retardation as disclosed by Yu. One would have been motivated to do so for the purpose of preventing deterioration of the polarizer by UV rays while avoiding a reduction in light transmittance (Yu, Paragraphs 0041-0048). 

Regarding Claim 19, Ohgaru discloses the display device of claim 8.
Ohgaru fails to disclose that the protective film for preventing color distortion has an in-plane retardation value (Rin) for light having a wavelength of 550nm of 700nm to 1000nm.
However, Yu discloses a similar display where the protective film for preventing color distortion has an in-plane retardation value (Rin) for light having a wavelength of 550nm of 700nm to 1000nm (Yu, Paragraph 0041 discloses a protective film with an in-plane retardation value of 500nm to about 3000nm, which falls within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the protective film as disclosed by Ohgaru to have a particular in-plane retardation as disclosed by Yu. One would have been motivated to do so for the purpose of preventing deterioration of the polarizer by UV rays while avoiding a reduction in light transmittance (Yu, Paragraphs 0041-0048). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871                                     

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871